George Bose Smith, J. This is an action brought by the appellees, members of the Fort Smith fire department, for a writ of mandamus to compel the city commissioners to comply with Act 157 of 1957. The decisive question is whether the statute violates the constitutional prohibition against local legislation. Ark. Const., Amendment 14. The trial court held the act to be valid and issued the writ. Before the passage of the act in question it was provided by general law that fire department employees in cities of the first class should not be required to work more than seventy-two hours a week, except in emergencies. Ark. Stats. 1947, § 19-2104. Act 157 added a proviso directing that in cities or towns having a commission form of government with a full paid fire department, no member of the department should be required to be on duty more than fifty-six hours a week, nor should there be a reduction in pay on account of the shorter work week. It is stipulated that the parties are not aware of any city except Fort Smith that is affected by Act 157. It is settled by many decisions of this court that the Constitution permits the General Assembly to resort to classification if the varying treatment accorded to the different classes bears a reasonable relation to the purpose of the statute. We summarized the matter in Jacks v. State, 219 Ark. 392, 242 S. W. 2d 704: “General laws often apply uniformly throughout the State, but absolute uniformity is not essential in every instance. Classification is permitted, but the differences in the impact of the statute must be reasonably related to the purpose of the law. Webb v. Adams, 180 Ark. 713, 23 S. W. 2d 617; Simpson v. Matthews, 184 Ark. 213, 40 S. W. 2d 991. Thus the legislature may restrict the city manager form of government to the larger cities, as there is less need for the system in small communities. Knowlton v. Walton, 189 Ark. 901, 75 S. W. 2d 811. But a statute which applies only to counties of a certain population is local if relative population has nothing to do with the subject-matter of the law. State ex rel. Burrow v. Jolly, 207 Ark. 515, 181 S. W. 2d 479.” Here the question is whether the form of city government is a factor to be fairly and logically considered in fixing the working hours of the fire department. The appellees rely confidently on the holding in McLaughlin v. Ford, 168 Ark. 1108, 273 S. W. 707, but it is quite plain that that case, apart from the fact that it was decided before the adoption of Amendment 14, is not controlling here. There the legislature had originally fixed the salaries of the board of commissioners in cities of the first class having that type of government. By the amendment attacked in the McLaughlin case the legislature increased the salaries of the commissioners in cities having a population of 25,000 or more. We held the act to be valid, even though it applied only to Fort Smith, because it was so worded as to permit other cities to come within its purview in the future. We adhere to that view and do not intimate that Act 157 of 1957 is a local law merely because Fort Smith is the only city now affected by it. In the McLaughlin case, however, the classification was in other respects so clearly reasonable that we did not find it necessary even to discuss the point. The act, it is true, applied only to cities having a commission government, but-that was unavoidable, as the sole purpose of the act was to fix the salary of the commissioners. Nor was it unreasonable to provide higher salaries in cities having more than 25,000 inhabitants, for the duties of the commissioners are undoubtedly more extensive'in the.-larger cities than in-the smaller'ones'. ■After careful study.-we are unable to find. any. substantial connection -between the work week of firemen a.nd the form of.municipal government. .Doubtless many considerations,.such, as the health of the workman and the occupational, hazards to which, he is subject, must be taken into account in arriving .at the maximum hours of .dufy^ for..a, fireman. But we are at a. loss .to see why the determination should.. ,be, controlled solely by. the f,orm of city., government. «It is not suggested, that, th^ firemen’s duties or working conditions in a city havv ing a board of commissioners are in any way dissimilar to those in a city having a mayor and-city council or a city manager. There' being no reasonable relation' -be1 tween the classification'and';thé"p'urpos'é :ó£ the'link, the distinction must- be'deeméd to be' arbitrary alid to violate the .prohibition against-'local legislation.' ■ • • ,le. are .urged to,hold that the General ..Assembly should be permitted,-t.o experiment with; new legislation in a ’ narrov field before making it applicable, to ;.the state as a, whole., However..^sin^.]3le, "syfr plight think that .course ;t.o be, Amendment14 coutains. no ..exception t.o its. positive command :. “The General ^ssemtílj^ shall not pass any local or special act'. ’ ’ If tins theory of experimentation were accepted it is hard to see "’what would be left of the constitutional'provision, for every'local measure could- be justified on the ground that it ■ was being preliminarily tested in a restricted area. Reversed and dismissed. ' •-'■■■' McFaddin, J., dissents. .